Citation Nr: 1607464	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-06 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent from May 1993 to September 26, 2003 for right knee disability.

2.  Entitlement to an effective date prior to September 26, 2003 for total rating for compensation purposes based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1951 to June 1953.

These matters come before the Board of Veterans' Appeals (Board) from September 1993 and July 2006 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

These matters were most recently before the Board in March 2014 when the Board remanded the Veteran's claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU prior to September 26, 2003 on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran's right knee disability was manifested by complaints of swelling, pain, and locking; objectively, he had no instability and range of motion from at least 10 degrees to 90 degrees.

2.  The most probative evidence of record reflects that the Veteran's right knee disability was no worse than moderate in severity.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent from May 1993 to September 26, 2003 for right knee disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Codes (DCs) 5256-5263 (in effect from May 1993 to present).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2008, after initial adjudication, but prior to readjudication.

The rating issue has been before the Board on numerous occasions and the Veteran has been represented by counsel.  The Veteran has not alleged, and the evidence does not reflect, that the Veteran has been prejudiced by a defect, if any, with regard to notice.  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).
 
VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

Examinations and/or opinions were obtained by VA in 1993, 1997 and 2014.  The reports provide findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In August 2014, the Veteran's attorney reiterated that the Veteran's current rating is not at issue.  She noted that in "light of the lack of relevance for [an] examination, and the distance and time involved, I am letting you know that [the Veteran] will not be appearing for this [scheduled] examination."  The Board finds that additional development is not warranted.  

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is service connected for a right knee disability.  As noted above and in the prior remand, the Veteran's attorney has limited the issue on appeal to the Veteran's rating from May 1993 to September 2003 (the current effective date of his TDIU award).

Prior to the knee replacement, the Veteran's right knee was evaluated as 20 percent disabling under DC 5010-5257.  In a December 2011 decision with regard to the Veteran's claim, the Court noted that when the RO considered a claim for an increased rating in a statement of the case issued in 1980, the RO evaluated the knee disorder under Diagnostic Code 5257 rating criteria of slight (10 percent), moderate (20 percent) and severe (30 percent) impairment of the knee without regard to whether there was any subluxation or lateral instability.  In essence, the RO simply considered whether there was slight, moderate or severe knee impairment.  The Board conducted a similar analysis in a decision of 1981, making a finding that a 20 percent rating was warranted under Diagnostic Code 5257 based on evidence that the overall level of right knee impairment was moderate.  The Board notes that the use of Diagnostic Code 5257 as a "catch-all" rating code for evaluating the severity of the overall impairment of the knee was a common practice in the past.

In determining whether the Veteran is entitled to a rating in excess of 20 percent for the right knee disability from May 1993 to September 2003, the Board should consider all of the diagnostic codes for the lower extremity.  

An August 1993 VA examination report reflects that the Veteran reported having locking, swelling, weakness and limitation of motion that was brought on by activity.  X-rays of the right knee revealed narrowing of the medial compartment with degenerative arthritic changes involving all of the articulating bones of the knee.  Range of motion testing was not performed during this examination.  The examiner noted that the Veteran had a slight 5 degrees varus deformity of the right knee with bilateral tibial torsion considered to be congenital and of a moderate extent.  

A July 1997 private "Physician's Initial Evaluation" by Dr. G.M.L. reflects that the Veteran had range of motion from 0 degrees to 125 degrees.  Dr. G.M.L noted that the Veteran had moderate patellofemoral crepitus with motion and that his cruciate and collateral ligaments were intact.  The Veteran was diagnosed with osteoarthritis of the knees that was greater in the right. 

An October 1997 private "Physician's Re-evaluation" by Dr. G.M.L. reflects that the Veteran had right knee 1+ effusion.

An October 1997 VA examination report reflects that the Veteran complained of clicking in his right knee and pain and swelling when he did a lot of exertion.  There was no history of instability or locking about the right knee.  The Veteran's knee was primarily aggravated by repeated squatting and kneeling.  The examiner noted that both of the Veteran's knees had a knobby appearance and that his right knee had marked crepitation.  However, the examiner found no evidence of any effusion or localized tenderness of the right knee.  The Veteran was also found to have a full range of motion in his right knee upon examination.  The Veteran was diagnosed with probable early degenerative arthritis of the right knee. 

A July 2003 VA examination report reflects that the Veteran had swelling and varus deformity of the right knee.  Range of motion was found to be 0 degrees of extension and 90 degrees of flexion.  The examiner noted that there was further loss of motion when a five pound weight was attached to the Veteran's right ankle (extension to minus 10 degrees and flexion to 90 degrees).  The examiner reasoned that this indicated that the knee had some weakness and fatigue upon repetitive motion.  However, there was no evidence of incoordination or instability of the knee.  The examiner diagnosed the Veteran with severe degenerative arthritis of the right knee.  

The September 2003 private clinical record from Dr. K.B.H. reflects that the Veteran was seen with complaints of right knee pain and difficulty walking. Physical examination revealed tenderness over the right knee with mild swelling, mild varus deformity, and osteophyte formation along the medial joint line.  The Veteran was found to have extension to 5 degrees and flexion to 90 degrees in his right knee.  Dr. K.G.H, diagnosed the Veteran with arthritis of the right knee.

Under DC 5260, a compensable rating is warranted where the evidence reflects limitation of flexion of the leg to 45 degrees or less.  The above evidence demonstrates that during the rating period on appeal, the Veteran had flexion of the right knee between 90 and 125 degrees.  Therefore, a compensable rating is not warranted under DC 5260. 

Under DC 5261, a compensable rating is warranted where there is evidence of limitation of extension to 10 degrees or more.  The above evidence demonstrates that during the rating period on appeal the Veteran had extension of the right knee to 0 degrees (1997), 10 degrees with a weight (July 2003), and 5 degrees (September 2003).  The Board finds that a compensable disability rating is not warranted under DC 5261.  A compensable degree could potentially be warranted from July 2003 to September 2003 based on the temporary finding of limitation of extension to 10 degrees with a weight; however, the Board finds that, any such rating would constitute impermissible pyramiding.  In this regard, the Board acknowledges that the Office of General Counsel has issued a precedential opinion that a rating under DC 5257 for instability does not pyramid with evaluations based on limitation of motion.  However, in the present case, the Veteran did not have instability; thus, his rating under DC 5257 was for factors other than instability (namely, the overall disabling impairment of the knee), and those factors included limitation of motion (e.g. locking, effusion, and swelling cause limitation of motion).  

The Board also notes that under DC 5003, arthritis based on x-ray evidence shall be rated on limitation of motion of the affected joint.  In the present case, the Veteran's extension to 10 degrees could warrant a rating of 10 percent from July 2003 to September 2003.  When the limitation of motion is not compensable, a veteran is entitled to a 10 percent rating if he has involvement of 2 or more major joints or two or more minor joint groups.  The Veteran does not have involvement of such. 

Importantly, the rating under DC 5257 provides the Veteran with a higher rating than he would be entitled under DC 5261.

The evidence is against a finding that the Veteran has had ankylosis (fixation) of the right knee.  Therefore, a rating under DC 5256 is not warranted. 

The evidence is against a finding of nonunion of the tibia and fibula.  Therefore, a higher rating under DC 5262 is not warranted.  

The Veteran contends, in part, that he is entitled to a rating under DC 5263.  DC 5263 is the rating code for genu recurvatum.  Genu recurvatum is a deformity in the knee in which the knee bends backwards.  The evidence of record does not reflect that the Veteran has genu recurvatum; however, an August 1993 VA outpatient clinic record reflects a "slight 5 degrees varus deformity of the right knee, with bilateral tibial torsion considered to be congenital and of a moderate extent."  At the time, the right knee had a full range of motion and the ligaments were intact.  A varus deformity refers to inward angulation.

An October 1997 VA examination report is negative for any findings of varus deformity.  The examiner stated that  the Veteran "does not have any significant disability from his service connected right knee injury."  A November 1999 private record is negative for any findings of varus deformity; however a September 2003 record does reflect a varus deformity.  

The Veteran contends that his varus angulation should be rated as analogous to genu recurvatum.  The claims file includes a February 2012 private medical opinion from Dr. Miller.  He contends that the Veteran has 5 degrees of varus angulation (bow legged) and that normal alignment for a male is 5 degrees of valgus (knock kneed) angulation; thus, the Veteran has "lost approximately 10 degrees of angulation".  Dr. Miller further states that the "10 degree loss of normal angulation would be equivocal [sic] to a 'back knee' angular abnormality."  However, Dr. Miller does not explain how being slightly bowlegged is analogous to genu recurvatum.  

The claims file includes a September 2014 VA clinical opinion, which is as follows:

Based on review of current medical literature varus angulation of 5 degrees causes minimal to no symptoms.  In several studies, 5 degrees or less varus angulation was considered a 'nondeformity' and relatively normal.  The literature does not provide objective evidence as to the level of impairment that is caused by 5 degrees angulation of the knee.  The literature suggests that other variables must be taken into consideration along with the varus angulation to pinpoint the level of impairment of the knee.  Variables would include, but are not limited to posture, gait, activities of daily living, comorbid conditions and injuries.

Current medical literature provides that genu recurvatum (or 'back knee') can be operationally defined as a knee extension greater than 5 degrees.  There is insufficient evidence in the literature with regard to the level of impairment that may be caused by genu recurvatum.  Relative risk of injury due to genu recurvatum is discussed in the literature, but minimal evidence is found as to specific risk of injury due to this condition.  The literature also notes that individuals with a diagnosis of genu recurvatum may present with one of a variety of lower extremity diagnoses, such as quad atrophy, ACL injury or anteromedial knee injuries/conditions that force the knee into hyperextension.

The literature lacks objective evidence to provide an opinion as to whether these two conditions are analogous in degree of impairment. 

Regarding loss of flexion and extension, the veteran's x-rays report degenerative changes in the medial compartment of the knee which according to the literature likely contributes to the varus angulation of the veteran's knee.  The veteran's records also show a decrease in flexion and extension.  This is consistent with current medical literature which provides that decreased range of motion is noted in the degenerative knee.  Regarding instability, the record review finds 'MCL strain' in the 3/25/52 and 5/22/52.  Notes in 5/22/52 also noted 'relaxation of the medial ligament'.  This would likely result in instability of the knee. However, subsequent notes show no further instability of the MCL.  The record review is silent for ligamental instability after 5/1952.  However, there is objective evidence for decreased quadriceps strength in the left leg.  Current medical literature provides that the decreased quad strength coupled with decreased flexion/extension and chronic pain of the knee could contribute to instability of the knee.  

In essence, the VA opinion does not support a finding that the Veteran's varus angulation is analogous to genu recurvatum.  Assuming arguendo, that the two conditions are analogous, the Board finds that a compensable rating under DC 5263 would still not be warranted.  Under DC 5263, a compensable rating is warranted under genu recurvatum if the Veteran has weakness and insecurity in weight-bearing which is objectively demonstrated.

The August 1993 VA examination report reflects that the Veteran reported having weakness, but did not report insecurity; it noted that the ligaments were intact.  There was no objective evidence of insecurity noted in the report.  The July 1997 private "Physician's Initial Evaluation" by Dr. G.M.L. does not reflect objective evidence of insecurity or weakness, and notes that the cruciate and collateral ligaments were intact.  The October 1997 private "Physician's Re-evaluation" by Dr. G.M.L. reflects instability but does not reflect weakness.  In contrast, the October 1997 VA examination report reflects that the Veteran had no history of instability.  The July 2003 VA examination report reflects weakness, but no evidence of incoordination or instability of the knee.  The September 2003 private clinical record from Dr. K.B.H. does not reflect weakness and insecurity.  

The evidence does not reflect that the Veteran had acquired traumatic genu recurvatum, or an analogous condition, with objective weakness and insecurity demonstrated in weight bearing.  Thus, a rating under DC 5363 is not warranted.  

There are two other possible diagnostic codes upon which to possibly rate the Veteran's right knee disability from May 1993 to September 26, 2003:  DC 5257 (other impairment of the knee, recurrent subluxation or lateral instability) and DC 5258 (dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion).  

The Board will first discuss DC 5258.  Although the precise term of "torn meniscus" does not appear in the diagnostic code, a torn meniscus is analogous to dislocated semilunar cartilage.  The evidence does not support a finding that the Veteran had a torn meniscus during the rating period on appeal.  The Board acknowledges that a torn meniscus may cause symptoms such as pain, swelling, and locking.  DC 5258 requires locking, pain and effusion.  Locking means the joint cannot fully extend or flex which is motion.  Pain contemplates the findings under 4.59 and effusion (edema/swelling of the joint) also could limit motion.  

Next the Board will discuss DC 5257.  Subluxation is an incomplete or partial dislocation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Thus, subluxation of the knee would be when the patella or kneecap is partially dislocated.  Subluxation could also be of the meniscus.  The evidence does not support a finding that the Veteran had a dislocated kneecap during the rating period on appeal.  The Board acknowledges that subluxation of the knee cap may cause symptoms such as pain, swelling, and locking. 

In sum, the Veteran's symptoms of pain, swelling, and locking could be analogous to symptoms from either a subluxation or dislocated semilunar cartilage.  He cannot however get a separate rating under each as that would constitute impermissible pyramiding.  References to locking, pain, and effusion are viewed as overlapping with limitation of motion.

The highest possible rating under DC 5258 is 20 percent, the rating which the Veteran has been assigned.  A 30 percent rating would be warranted under DC 5257 if the Veteran had severe impairment.  The Board finds that the evidence does not support a finding of severe impairment.

The terms "slight", "moderate", and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law. 38 C.F.R. § 4.6 .

The 1993 VA examination report reflects moderately advanced degenerative joint disease of the right knee.  The Board notes that on the VA examination, the Veteran complained of symptoms such as pain, swelling, locking, weakness and limitation of motion, but on examination there was only an antalgic gait with no limitation of motion, no instability, and no significant other symptoms to warrant a finding of severe impairment.  

The 1997 private records note moderate difficulty with complaints of pain for the Veteran's disabilities of the back, knees, and left hip, and notes "moderate" patellofemoral crepitus with range of motion.  

The 1997 VA examination report reflects that the Veteran reported that this right knee hurts a lot when he does yardwork and with "a lot of exertion."  His knee was primarily aggravated by repeated squatting and kneeing, and Ibuprofen alleviates the right knee pain.  The Veteran had marked crepitus on motion but had full range of motion and no atrophy.  He was able to go up and down stairs without difficulty.  He could only walk two to three blocks, but was apparently noted with regard to hip complaints.  Even if the complaints were also with regard to his knees, they still are not indicative of a severe impairment.  The examiner stated that "This patient does not have any significant disability from his service connected right knee injury." This statement clearly weighs against a finding of the presence of severe impairment.

The Board recognizes that the July 2003 VA examiner diagnosed the Veteran with "severe" degenerative arthritis of the right knee.  The Board notes that the examiner was assessing the severity of the arthritis, without necessarily addressing the severity of the impairment resulting from the arthritis.  Moreover, the use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.  

In the present case, while the examiner described the Veteran's knee arthritis as "severe" in July 2003, it was noted that he had a loss of 10 degrees of extension when a 5 pound weight was attached, flexion from 0 to 90 degrees (without the weight), and no instability.  Such findings are reflective of no more than moderate disability.  Therefore, the Board finds that the evidence demonstrates that the Veteran was not entitled to a higher disability evaluation for the rating period on appeal. 

The Board has also considered the lay testimony provided by the Veteran in support of his claim.  The Veteran stated in his October 1993 notice of disagreement that his right knee problems required an increase in pain medication and that it impaired his ability to exercise. The Veteran's representative also indicated in a statement received by VA in April 1994 that the Veteran's right knee gave out on him, causing him to fall. While the Board has considered this evidence, it does not find it sufficient to warrant a disability evaluation in excess of 20 percent.  A 20 percent disability rating is meant to compensate a Veteran for symptomatology such as pain and impaired movement.  

When taken as a whole, the record is against a finding of severe impairment.  In determining, the Veteran's overall functioning, the Board has considered the factors espoused in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The RO previously chose to consider all the symptoms as "moderate" and rate the Veteran under other impairment.  The Board is mindful of the Court's December 2011 memorandum decision, in which the Court found that the Veteran's particular conditions are not precisely captured by any one of the diagnostic codes cited previously by the Board and that it is necessary for VA to evaluate the Veteran's conditions under codes for similar disorders or codes that provide a general description that may encompass many ailments.  The Board finds that, for the rating period on appeal, DC 5257, other impairment, best encapsulates the Veteran's disability.  The Board also finds that the Veteran's symptoms did not rise to the level of severe.

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Other considerations

The Veteran's various knee complaints are contemplated by the schedular criteria based on their level of severity.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  Any right knee symptom of the Veteran's would be considered under the categories of slight, moderate, or severe of DC 5257, if there were not a specific diagnostic code for the disability.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran, for the time period on appeal,  is in receipt of service connection for hearing loss disability, tinnitus, an disabilities of the right knee, left knee, and lumbosacral spine.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to a disability rating in excess of 20 percent from May 1993 to September 26, 2003 for right knee disability is denied.


REMAND

The Veteran is in receipt of a TDIU from September 26, 2003.  Prior to that date, he had a combined disability evaluation of 50 percent.  The Veteran's ratings did not meet the criteria for a TDIU on a schedular basis (i.e. one disability ratable at 60 percent or more, or if two or more disabilities, at least one disability ratable at 40 percent or more for at least a combined evaluation of 70 percent.)  Thus, the Board will consider whether a TDIU may be consider on an extra-scheduler basis under 38 C.F.R. § 4.16(b).  

During the rating period on appeal, the Veteran was in receipt of service-connection for degenerative disc disease of the lumbosacral spine, the right knee disability, a left knee disability, and after 2001, bilateral hearing loss and tinnitus.

Where, as here, the Veteran's service-connected disabilities do not meet the numeric evaluation requirements for a TDIU set forth in § 4.16(a), the Veteran may be granted a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by the Director of VA's Compensation Service (Director), the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate. Id.; see Bowling v. Principi, 15 Vet.App. 1 (2001).  That threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

An August 1993 VA examination report reflects that the Veteran reported that he was last employed in 1993, earning $500 a month as a messenger and maintenance worker.  

In October 1993, the Veteran submitted a statement in which he alleged that the reason for his early retirement was that his knee condition interfered with his job performance.  He stated that recently he had to withdraw from his small business and his ability to earn sufficient income had been diminished to the point that he had to sell his home and property.  He reported difficulty in removing himself from a sitting position, attending to his shoes and socks, and picking up articles he drops; however, this has not been shown to be solely due to his service-connected disabilities.  

In a December 1993 VA Form 9, the Veteran stated that because of his knee and back disabilities, he retired early and had to relinquish subsequent part time work and his small business because of pain and the "crippling effect" on his body.  In a statement received by VA in 1994, he again stated that he could not work, and could not do any lifting or bending, standing, or walking for any prolonged periods. 

The Veteran testified at the September 1997 RO hearing that he cannot bend over "too much", cannot sit "too long", cannot lift any weight, and can only drive short distances.

The July 1997 physician's initial evaluation report reflects that the Veteran was unemployed. 

October 2001 correspondence from Flagler Hearing Services reflects the opinion of the examiner that the Veteran had moderate to severe hearing loss in the right ear and moderate to moderately severe loss in the left ear. 

September 2003 correspondence from Dr. K. Hawthorne reflects that the Veteran has lower back pain, bilateral knee pain, and bilateral  and bilateral hip pain.  Dr. Hawthorne stated that the Veteran's "total disability [to include his nonservice-connected bilateral hip disability] to be 40 percent of the whole body."  (The examiner's inclusion of the Veteran's nonservice-connected hip disability renders his opinion less than probative.  In addition, he failed to include consideration of the Veteran's service-connected hearing loss disability and tinnitus.)

Based on the foregoing, the Board finds that the Veteran's claim should be referred to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis prior to September 26, 2003. 

2.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)  (2015).


Department of Veterans Affairs


